Allowable Subject Matter
Claims 1 -3, 6-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach  “the first protrusion projects into the recess, wherein at least one of the edges extends in a region of the first protrusion of the respective collar crosspiece: first linearly along the edge of the respective collar crosspiece, then in a curved manner around the respective first protrusion in a bend of about 1800, and then in a bend of about 90°, wherein the edges in a region of the recess of the respective collar crosspiece extend first linearly along the edge of the respective collar crosspiece, then in a curved manner in a bend of about 90° along the recess, then further in a bend of about 180° around it while forming a second protrusion, and wherein a side edge of the first protrusion which is facing in a direction of the edge of one of the collar crosspieces, rests next to the recess against a respective opposite side edge of the second protrusion which is facing in a direction of the edge of the other of the collar crosspieces, in the region of the 90° bend” as recited in independent claim 1; the prior art of record does not teach  “each first protrusion projects into the recess of the respective first and second collar crosspiece, such that the sheet metal part is formed into a cylindrically shaped contact cage, and wherein a side edge of the first protrusion which is facing in a direction the edge of one of the first and second collar crosspieces, rests next to the recess against a respective opposite side edge of the second protrusion which is facing in a direction of the edge of the other of the first and second collar crosspieces, in the region of the 90° bend” as recited in independent claim 11. Claims 2, 3, 6 – 8 and 10 depend from independent claim 1, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831